DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to Figures 2 and 3 overcome the drawing objections from the previous office action (4/30/2021).  The drawing objections are withdrawn.
The amendments to the specification overcome the specification objections from the previous office action (4/30/2021).  The specification objections are withdrawn.
The amendments to claims 1 and 15 overcome the 35 U.S.C. 112(b) rejections from the previous office action (4/30/2021).  The  35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Colon, Reg# 58,651 on 7/1/2021.
The application has been amended as follows: 
In claim 4 line 9, change “vmin” to --vmax--.
In claim 17 line 1, add the word --system-- after ‘vehicle’.
In claim 18 line 2, change “minimum” to --maximum--.
In claim 18 line 3, change “minimum” to --maximum--.
In claim 18 line 5, in the equation change “tmin” to --tmax--.
In claim 18 line 5, in the equation change “vmin” to --vmax--.
In claim 18 line 9, change “vmin” to --vmax--.
In claim 18 line 9, change “minimum” to --maximum--.
In claim 18 line 10, change “tmin” to --tmax--.
In claim 18 line 10, change “minimum” to --maximum--.
In claim 18 line 10, change “vmin” to --vmax--.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 6/28/2021, the above examiner's amendments, and is the same as the reason for indicating allowable subject matter in the previous office action (4/30/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662